Exhibit 3.1 STATE OF NEVADA ROSS MILLER Secretary of State SCOTT W. ANDERSON Deputy Secretary for Commercial Recordings OFFICE OF THE SECRETARY OF STATE Filing Acknowledgement April 30, 2008 Job Number Corporation Number C20080430-1452 E0799472006-9 Filing Description Document Filing Number Date/Time of Filing Articles of Incorporation 20080297796-60 April 30, 2008 09:16:44AM Corporation Name VIVAKOR, INC. , Resident Agent The attached document(s) were filed with the Nevada Secretary of State, Commercial Recordings Division. The filing date and time have been affzed to each document, indicating the date and time of filing. A filing number is also affixed and can be used to reference this document in the future. Respectfully, /s/ Ross Miller ROSS MILLER Secretary of State Commercial Recording Division 202 N. Carson Street Carson City, Nevada 89701-4069 Telephone (775) 684-5708 Fax (775) 68407138
